IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Providence Props Inc.                    :
                                         :
            v.                           : No. 933 C.D. 2018
                                         :
Limerick Township Board of               :
Supervisors,                             :
                  Appellant              :


                                     ORDER

            NOW, July 23, 2019, having considered Appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge